Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
    THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this
11th day of May, 2010, by and between So Act Network, Inc., a Delaware
corporation with offices at 10685-B, #6572, Hazelhurst Drive, Houston, TX 77043
(the “Corporation”), and Robert Wolff, an individual residing at 20425 Roca
Chica Drive, Malibu 90265 (the “Executive”), under the following circumstances:
 
RECITALS:
 
    A.           The Corporation desires to engage the services of the Executive
according to the terms and conditions set forth in this Agreement; and
 
    B.           The Executive desires to be engaged to the Corporation
according to the terms and conditions set forth in this Agreement.
 
    NOW, THEREFORE, the parties mutually agree as follows:
 
    1. Employment. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation, subject
to the terms and conditions set forth in this Agreement.
 
    2. Duties. The Executive shall serve as Chief Business Officer of Max Sound
of the Corporation with such duties, responsibilities and authority as are
commensurate and consistent with his position, as may be, from time to time,
assigned to him by the Board of Directors of the Corporation. The Executive
shall report directly to the Board of Directors of the Corporation. During the
term of this Agreement, the Executive shall devote his full business time and
efforts to the performance of his duties hereunder unless otherwise authorized
by the Board of Directors. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time by the Executive for the making of passive personal
investments, the conduct of private business affairs and charitable and
professional activities shall be allowed, provided such activities do not
materially interfere with the services required to be rendered to the
Corporation hereunder and do not violate the restrictive covenants set forth in
Section 9 below.
 
    3. Term of Employment. The term of the Executive’s employment hereunder,
unless sooner terminated as provided herein (the “Initial Term”), shall be for a
period of ten (10) years commencing on the date hereof (the “Commencement
Date”). The term of this Agreement shall automatically be extended for
additional terms of one year each (each a “Renewal Term”) unless either party
gives prior written notice of non-renewal to the other party no later than sixty
(60) days prior to the expiration of the Initial Term (“Non-Renewal Notice”), or
the then current Renewal Term, as the case may be. For purposes of this
Agreement, the Initial Term and any Renewal Term are hereinafter collectively
referred to as the “Term.”
  
     4. Compensation of Executive.
 
        (a) The Corporation shall pay the Executive as compensation for his
services hereunder, eight thousand five hundred dollars ($8,500) per month (the
“Base Salary”). Salary will begin accruing from the date of the completion of
funding by the company or the first sale of Max Sound products, whichever occurs
first; however in either circumstance such accrual will occur no later than 60
days from the date of the signing of this agreement by the parties.
 
        (b) In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to and shall receive a monthly commission equal to
5% of all revenues derived from the sales of all products and services related
to Max Sound.  Such commissions shall be payable in cash, capital stock or any
combination thereof at the Executive’s discretion.
 
 
1

--------------------------------------------------------------------------------

 
 
        (c) The Corporation shall pay or otherwise reimburse the Executive for
all reasonable out-of-pocket expenses actually incurred or paid by the Executive
in the course of his employment, consistent with the Corporation’s reimbursement
policy from time to time but in no event later than 30 days from when such
expenses are submitted to the Corporation.
 
        (d) The Executive shall be entitled to participate in pension, profit
sharing, group insurance, hospitalization, group health and benefit plans and
all other benefits and plans as the Corporation provides to its senior
executives (the “Benefit Plans”).


 (e)   In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to and shall receive a yearly bonus equal to 5% of
such amount of the total revenues derived from the sales of all products related
to Max Sound that is over one million dollars.  Such bonus will be provided in
cash, capital stock or any combination of both, at the Executive’s discretion.


 (f)   Upon completion of fund raising by the Company of five million dollars,
Executive shall receive a one-time bonus of $50,000 in cash within 30 days of
closing.
 
    5. Termination.
 
        (a) This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:
 
            (i) upon the Executive’s death;
 
            (ii) upon the Executive’s “Total Disability” (as herein defined);
 
            (iii) upon the expiration of the Initial Term of this Agreement or
any Renewal Term thereof, if either party has provided a timely notice of
non-renewal in accordance with Section 3, above;
 
            (iv) at the Corporation’s option, upon sixty (60) days prior written
notice to the Executive if without cause;
 
            (v) at the Executive’s option, upon thirty (30) days prior written
notice to the Corporation;
 
            (vi) at the Executive’s option, in the event of an act by the
Corporation, defined in Section 5(c), below, as constituting “Good Reason” for
termination by the Executive; and
 
            (vii) at the Corporation’s option, in the event of an act by the
Executive, defined in Section 5(d), below, as constituting “Cause” for
termination by the Corporation.
 
        (b) For purposes of this Agreement, the Executive shall be deemed to be
suffering from a “Total Disability” if the Executive has failed to perform his
regular and customary duties to the Corporation for a period of cumulative total
period of 180 days out of any 360-day period and if before the Executive has
become “Rehabilitated” (as herein defined) a majority of the members of the
Board of Directors of the Corporation, exclusive of the Executive, vote to find
that the Executive is mentally or physically incapable or otherwise unable to
continue to perform such regular and customary duties of employment. As used
herein, the term “Rehabilitated” shall mean such time as the Executive is
willing, able and commences to devote his time and energies to the affairs of
the Corporation to the extent and in the manner that he did so prior to his
Disability.
  
        (c) For purposes of this Agreement, the term “Good Reason” shall mean
that the Executive has resigned due to the failure of the Corporation to meet
any of its obligations to the Executive under this or any other agreement
between the Corporation and the Executive, and failure to cure the same within
thirty (30) days following Executive’s delivery of notice specifying the
breach(es) by the Corporation.
 
 
2

--------------------------------------------------------------------------------

 
 
        (d) For purposes of this Agreement, the term “Cause” shall mean
material, gross and willful misconduct on the part of the Executive in
connection with his employment duties hereunder or commission of a felony or act
of dishonesty resulting in material harm to the Corporation by the Executive.
 
    6. Effects of Termination.
 
        (a) Upon termination of the Executive’s employment pursuant to Section
5(a)(i), the Executive’s estate or beneficiaries shall be entitled to the
following severance benefits: (i) three (3) months’ Base Salary that is in
effect at the time of such termination, payable in a lump sum, less withholding
of applicable taxes; and (ii) continued provision for a period of one (1) year
following the Executive’s death of benefits under Benefit Plans extended from
time to time by the Corporation to its senior executives.
 
        (b) Upon termination of the Executive’s employment pursuant to Section
5(a)(ii), the Executive shall be entitled to the following severance benefits:
(i) eighteen (18) months’ Base Salary that is in effect at the time of such
termination, to be paid from the date of termination until paid in full in
accordance with the Corporation’s usual practices, including the withholding of
all applicable taxes; (ii) continued provision during said eighteen (18) month
period of the benefits under Benefit Plans extended from time to time by the
Corporation to its senior executives; and (iii) payment on a prorated basis of
any bonus or other payments earned in connection with the Corporation’s
then-existing bonus plan in place at the time of termination. The Corporation
may credit against such amounts any proceeds paid to Executive with respect to
any disability policy maintained for his benefit.
 
        (c) Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive only the accrued but unpaid compensation and vacation pay
through the date of termination and any other benefits accrued to him under any
Benefit Plans outstanding at such time. In the event the Corporation tenders
Non-Renewal Notice to the Executive, then the Executive shall be entitled to the
same severance benefits as if the Executive’s employment were terminated
pursuant to Section 5(a)(iv) or Section 5(a)(vi); provided, however, if such
Non-Renewal Notice was triggered due to the Corporation’s statement that the
Executive’s employment was terminated due to Section 5(a)(v) (for “Cause”), then
payment of severance benefits will be contingent upon a determination as to
whether termination was properly for “Cause.”  
        (d) Upon termination of the Executive’s employment pursuant to Section
5(a)(iv) or (vi), the Executive shall be entitled to the following severance
benefits: (i) eighteen (18) months’ Base Salary that is in effect at the time of
such termination, to be paid upon the date of termination of employment in
monthly installments, less withholding of all applicable taxes; (ii) continued
provision for a period of eighteen (18) months after the date of termination of
the benefits under Benefit Plans extended from time to time by the Corporation
to its senior executives; and (iii) payment on a prorated basis of any bonus or
other payments earned in connection with any bonus plan to which the Executive
was a participant as of the date of the Executive’s termination of employment.
 
        (e) Upon termination of the Executive’s employment pursuant to Section
5(a)(v) or (vii), the Executive shall be entitled to the following severance
benefits: (i) accrued and unpaid Base Salary and vacation pay through the date
of termination, less withholding of applicable taxes; and (ii) continued
provision, for a period of one (1) month after the date of the Executive’s
termination of employment, of benefits under Benefit Plans extended to the
Executive at the time of termination.
 
    7. Vacations. The Executive shall be entitled to four (4) weeks of vacation
per year, during which period his salary shall be paid in full. The Executive
shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation time not taken
in one (1) year shall not accrue, provided that if vacation is not taken due to
the Corporation’s business necessities, up to two (2) weeks’ vacation may carry
over to the subsequent year.
 
 
3

--------------------------------------------------------------------------------

 
 
    8. Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that during the course of his engagement with the
Corporation, he is likely to have access to secret and confidential information
regarding the Corporation, including but not limited to, its products, formulae,
patents, sources of supply, customer dealings, data, know-how and business
plans, provided such information is not in or does not hereafter become part of
the public domain, or become known to others through no fault of the Executive.
The Executive acknowledges that such information is of great value to the
Corporation, is the sole property of the Corporation, and is to be kept by him
in confidence. In consideration of the obligations undertaken by the Corporation
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Corporation, and not otherwise in the public domain or
obtained independently of the obligations set for in this section. The
provisions of this Section 8 shall survive the Executive’s employment hereunder
except in the event of a termination of this Agreement pursuant to Section
5(a)(iv) or (vi), hereof, or as detailed in the provision above. All references
to the Corporation in Section 8 and Section 9 hereof shall include any
subsidiary or parent of the Corporation.
  
    9. Covenant Not To Compete or Solicit.
 
        (a) The Executive recognizes that the services to be performed by him
hereunder are special, unique and extraordinary. The parties confirm that it is
reasonably necessary for the protection of the Corporation that the Executive
agree, and accordingly, the Executive does hereby agree, that, as related to Max
Sound, he shall not, directly or indirectly, at any time during the “Restricted
Period” within the “Restricted Area” (as those terms are defined in Section 9(e)
below):
 
            (i) except as provided in Subsection (c) below, engage in any line
of business in which the Corporation was engaged or had formally planned to
enter, during the period of Executive’s employment with the Corporation, either
on his own behalf or as an officer, director, stockholder, partner, consultant,
associate, employee, owner, agent, creditor, independent contractor, or
co-venturer of any third party; or
 
            (ii) solicit to employ or engage, for or on behalf of himself or any
third party, any employee or agent of the Corporation.
 
        (b) The Executive hereby agrees that he will not, directly or
indirectly, for or on behalf of himself or any third party, at any time during
the Term and during the Restricted Period solicit any customers of the
Corporation with respect to products competitive with products then being sold
by the Corporation.
 
        (c) If any of the restrictions contained in this Section 9 shall be
deemed to be unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section shall then be
enforceable in the manner contemplated hereby.
 
        (d) This Section 9 shall not be construed to prevent the Executive from
owning, directly or indirectly, in the aggregate, an amount not exceeding five
percent (5%) of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded or listed on a national
securities exchange or in the over-the-counter market.
 
        (e) The term “Restricted Period,” as used in this Section 9, shall mean
the period of the Executive’s actual employment hereunder, plus twelve (12)
months after the date the Executive is actually no longer employed by the
Corporation. The term “Restricted Area” as used in this Section 9 shall mean the
continental United States.
 
 
4

--------------------------------------------------------------------------------

 
 
        (f) The provisions of this Section 9 shall survive the termination of
the Executive’s employment hereunder and until the end of the Restricted Period
as provided in Section 9(e) hereof except in the event that this Agreement is
terminated pursuant to Section 5(a)(iv) or (vi), hereof, in which case such
provisions shall not survive termination of this Agreement. In no event shall
the terms of Section 9 be enforceable, should the Corporation be in default of
any of its obligations to the Executive at the time of his termination of
employment by the Corporation.
  
    10. Miscellaneous.
 
        (a) The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach by him of
Sections 8 or 9 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach . The parties understand and intend
that each restriction agreed to by the Executive hereinabove shall be construed
as separable and divisible from every other restriction, that the
unenforceability of any restriction shall not limit the enforceability, in whole
or in part, of any other restriction, and that one or more or all of such
restrictions may be enforced in whole or in part as the circumstances warrant.
In the event that any restriction in this Agreement is more restrictive than
permitted by law in the jurisdiction in which the Corporation seeks enforcement
thereof, such restriction shall be limited to the extent permitted by law. The
remedy of injunctive relief herein set forth shall be in addition to, and not in
lieu of, any other rights or remedies that the Corporation may have at law or in
equity.
 
        (b) Neither the Executive nor the Corporation may assign or delegate any
of their respective rights or duties under this Agreement without the express
written consent of the other; provided however that the Corporation shall have
the right to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Corporation of
any of its obligations hereunder.
 
        (c) This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Corporation, supersedes all prior understandings and
agreements, whether oral or written, between the Executive and the Corporation,
and shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
        (d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
        (e) The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
        (f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
        (g) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware without giving effect to such State’s
conflicts of laws provisions and each of the parties hereto irrevocably consents
to the jurisdiction and venue of the federal and state courts located in the
State of California.
 
 
5

--------------------------------------------------------------------------------

 
 
        (h) This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


SO ACT NETWORK, INC.


 
/s/ Gregory Halpern
By:   Greg Halpern
Title: President & CEO




EXECUTIVE

 
/s/ Robert Wolff                         
                                5/11/10
Robert
Wolff                                                                   Date
 
 
6